Citation Nr: 1548684	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-49 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The issues of entitlement to service connection for right and left hearing loss were before the Board in July 2012, at which time they were remanded for additional development.  In October 2013, the Board denied service connection for right ear hearing loss and again remanded the left ear hearing loss issue for further development.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Order, the Court granted the parties' Joint Motion for Remand (JMR) requesting vacatur and remand of the issue of entitlement to service connection for right ear hearing loss.  Meanwhile, the agency of original jurisdiction (AOJ) completed the development on the left ear hearing loss claim.  In a September 2014 Decision, the Board denied entitlement to service connection for left ear hearing loss, and remanded the issue of entitlement to service connection for right ear hearing loss for a new VA examination.  As the Board determined that the subsequent VA medical opinion was inadequate, in July 2015, the Board referred the matter for a VHA medical opinion.  The requested opinion having been obtained, the matter has been returned to the Board for adjudication.


FINDING OF FACT

The Veteran's right ear hearing loss was at least as likely as not caused or aggravated by his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 101, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty in the United States Marine Corps from September 1966 to September 1968.  He contends that his current hearing loss in his right ear is due to his military service.  He has reported exposure to loud noise during service, including from firearms and demolitions.  He asserts that this exposure produced acoustic trauma that permanently damaged his hearing and resulted in current hearing loss. 

The service treatment records do not reveal any complaint, diagnosis, or treatment for any hearing loss.  The Veteran's hearing was tested in July 1966 at the beginning of service.  At that time, audiometric findings were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10(20)
0(10)
0(10)
0(5)
LEFT
15(30)
5(15)
5 (15)
0(10)
35 (40)
 	
(Service department audiometric testing conducted before November 1967 generally applied ASA standards.  Thereafter, an ISO standard has been applied.  The numbers in parentheses reflects a conversion to ISO standard for comparison purposes.)

The Veteran's hearing was again tested in August 1968 at the time of his separation examination.  Audiometric findings (ISO units) were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
n/a
0
LEFT
0
0
0
n/a
0
 	The Veteran's service personnel records reveal that the Veteran had a military occupational specialty (MOS) of combat engineer and combat demolition specialist.  Exposure to hazardous noise in service is therefore conceded.  

In May 2008, the Veteran underwent a VA audiology examination.  The results of audiometric testing were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
50
65
LEFT
35
40
55
65
80


The Veteran's speech recognition scores were 80 percent in his right ear and 86 percent in his left ear.  He was diagnosed as having sensorineural hearing loss in the higher frequencies that was moderately severe in his right ear and mild to severe in his left ear.

Under 38 C.F.R. § 3.385, impaired hearing is considered to be a disability for VA purposes if the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  Here, the Veteran meets the regulatory criteria for a current bilateral hearing loss disability.  At issue is whether this current disability is related to service.  

In order for service connection to be granted for hearing loss, the requirements for service connection as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service.  The determination of this depends on a review of all the evidence of record, including that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Unfortunately, the May 2008 VA audiologist relied solely on the fact that the Veteran did not demonstrate hearing loss in or upon discharge from service in concluding that the Veteran's hearing loss is unrelated to service.

In July 2012, the Board remanded the right ear hearing loss claim in order to obtain a medical opinion to determine whether the Veteran's right ear hearing loss was related to his acknowledged in-service noise exposure/acoustic trauma.  As part of its remand order, the Board ordered the VA audiologist to "discuss why delayed onset hearing loss might weigh against a finding that such hearing loss was related to service."  In the subsequent examination, regarding the issue of delayed onset hearing loss, the October 2012 VA examiner referenced a 2005 study entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus" and stated, "The study found that there was no scientific basis for delay or late onset noise-induced hearing loss."  The examiner concluded that, therefore, there was no scientific basis for delayed or late onset noise-induced right ear hearing loss.  However, the examiner's rationale is a misstatement of the 2005 study, which states that there is insufficient evidence to determine, one way or another, whether the onset of permanent hearing loss due to noise exposure can be delayed.  NATIONAL RESEARCH COUNCIL, NOISE AND MILITARY SERVICE: IMPLICATIONS FOR HEARING LOSS AND TINNITUS 47 (The National Academies Press 2006), available at http://www.nap.edu/catalog.php?record_id=11443.  The examiner's rationale, therefore, was based on an inaccurate reading of the study, rendering the opinion inadequate.

The Board again remanded this issue to obtain an addendum medical opinion.  In January 2015, the October 2014 VA examiner again stated that there is no evidence to support delayed hearing loss.

Since that time, the Veteran has submitted several articles on hearing loss that he believes contradict the examiner's conclusions.  Additionally, since the National Research Council study was published, additional research has been undertaken, including some that suggests the possibility of that early noise exposure may contribute to hearing loss later in life.  See, e.g., "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Accordingly, in July 2015, the Board referred the issue of entitlement to service connection for right ear hearing loss for a VHA opinion by an otolaryngologist.  

In July 2015, Dr. S.C. provided a medical opinion that unfortunately failed to resolve the ambiguity surrounding the etiology of the Veteran's right ear hearing loss.  Dr. S.C. stated, "It is conceivable the Veteran's in-service acoustic environment could have plausibly triggered temporary threshold shift (TTS) with clinical audiometric recovery, manifested by normal acoustic thresholds on his separation audiogram."  This statement seems to suggest that the Veteran had some degree of hearing loss related to acoustic trauma in service; however, Dr. S.C. then goes on to conclude that it is unlikely that any TTS increased the Veteran's risk of permanent hearing loss in his right ear, if the claim is isolated to the right ear, instead of both ears.  In fact, the Veteran has claimed service related hearing loss in both ears- Dr. S.C. was only asked to address the etiology of the Veteran's right ear hearing loss due to the complicated procedural history in this case, noted above.  Dr. S.C. also addressed some of the recent studies that suggest the possibility of that early noise exposure may contribute to hearing loss later in life, noting that these studies were conducted on non-primates, such as mice and guinea pigs, and it is unclear whether the findings in these studies can be generalized to humans.

The Board has considered whether further development in this matter is warranted, but is not optimistic that yet another medical opinion will be able to provide the clarity that has so far eluded this case.  It appears that currently, the medical question of whether early noise exposure may contribute to hearing loss later in life is unresolved.  While there is some recent research supporting delayed onset hearing loss, there is not yet scientific consensus.  

Having weighed all the above evidence and resolving any ambiguity in the Veteran's favor, the Board finds that the evidence regarding whether at least some of the Veteran's current hearing loss can be attributable to his conceded in-service noise exposure is in equipoise and accordingly, entitlement to service connection for right ear hearing loss is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for right ear hearing loss is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


